Citation Nr: 0712454	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  02-01 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
hairline fracture of the skull, left posterior occipital, 
with headaches and scar, currently evaluated as 30 percent 
disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from May 1966 until May 1969, 
from July 1969 until April 1972, and from July 1972 until 
November 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A September 2001 RO rating decision 
denied a rating in excess of 30 percent for PTSD, and 
increased the rating for residuals of skull fracture from 
non-compensable to 30 percent disabling.  The Board denied 
the claims for increased ratings in a January 2003 decision.  
The veteran subsequently appealed this decision to the United 
States Court of Appeals for Veterans Claims (CAVC).  In July 
2003, the CAVC vacated the Board's January 2003 decision 
pursuant to a Joint Motion for Remand for consideration of 
additional issues.  The Board remanded the case to the RO in 
January 2004 for further development.  

In a rating decision dated April 2004, the RO denied the 
veteran's claim of entitlement to TDIU.  That issue, as well 
as to increased rating claims, came before the Board in 
August 2005.  At that time, all three claims were denied.  
The veteran again appealed to the United States Court of 
Appeals for Veterans Claims (CAVC).  In a November 2006 
Order, the CAVC vacated the Board's August 2005 decision 
pursuant to a Joint Motion for Remand.  

It is noted that the veteran had previously been represented 
by private attorney Richard A. LaPointe.  However, in 
February 2006 that attorney terminated his representation of 
the veteran.  VA sent the veteran a letter in March 2006 
apprising his of his options with respect to representation.  
The veteran has not indicated a desire to obtain a new 
representative.  




REMAND

Again, the veteran is claiming entitlement to increased 
ratings for his service-connected PTSD and residuals of a 
hairline fracture of the skull.  As indicated in the November 
2006 Joint Remand, the last VA examinations to determine the 
severity of these disabilities were performed in 2001.  
Moreover, as observed in the Joint Remand, the July 2001 
skull examination diagnoses chronic recurrent headaches 
likely including a post-concussion element, but offers no 
further elaboration as to the concussion element of the 
disability.  As such, the July 2001 examination findings 
appear to be inadequate under the provisions of 38 C.F.R. 
§ 4.2.  Moreover, given the significant lapse in time as to 
both examinations, the Board cannot fairly conclude that they 
are adequate to rate the veteran's current level of 
disability.  For these reasons, new examinations should be 
scheduled in order to satisfy VA's duty to assist the 
appellant in developing his claim.  

Furthermore, because development of the veteran's PTSD and 
skull fracture claims may result in a change in the veteran's 
disability rating percentage, it could affect the outcome of 
his TDIU claim.  For this reason, the Board finds that the 
TDIU claim is inextricably intertwined with the increased 
ratings claims.  Therefore, a decision as to the issue of 
TDIU will be deferred pending readjucation of the veteran's 
spine claims.  This is in accordance with Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991), in which the Court 
recognized that inextricably intertwined claims should not be 
adjudicated piecemeal. 


Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA psychiatric 
examination to determine the nature and 
extent of the veteran's symptomatology.  
The examiner should comment on the degree 
to which the veteran's PTSD symptoms 
cause social and occupational impairment.  
Additionally, the examiner should 
expressly state whether the veteran's 
service-connected PTSD prevents him from 
obtaining and maintaining gainful 
employment.  Any opinions should be 
accompanied by a clear rationale 
consistent with the evidence of record.  
The claims file must be reviewed in 
conjunction with this request, and the 
examination report should clearly 
indicate that such review has occurred.


2.  Arrange for a neurologic examination 
to determine the nature and extent of the 
veteran's residuals of a skull fracture, 
including headaches.  Any necessary tests 
should be conducted.  The examiner should 
expressly state whether the veteran's 
service-connected skull fracture 
residuals prevent him from obtaining and 
maintaining gainful employment.  
Additionally, a skin examination should 
also be scheduled to assess any residuals 
relating to the scar.  The VA skin 
examiner should note whether whether the 
veteran's scar causes symptomatology 
separate and apart from the skull 
fracture itself.  The examiner should 
state whether the veteran is unemployable 
due to his scar residuals.  All opinions 
should be accompanied by a clear 
rationale consistent with the evidence of 
record.  As to both examinations, the 
claims file must be reviewed, and the 
examination reports should clearly 
indicate that such review has occurred.


3.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




